Citation Nr: 1134388	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO. 07-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for cause of death (noted on the death certificate as dementia, with an underlying cause of vascular disease).

2. Entitlement to service connection for dementia, for accrued benefit purposes.

WITNESSES AT HEARING ON APPEAL

Appellant and D.B. 


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946. He died in 2005. The Appellant is his surviving spouse.

This matter was last before the Board of Veterans' Appeals (Board) in April 2011, on appeal of a May 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

Subsequent to the issuance of a February 2011 Statement of the Case, the Appellant submitted additional evidence for consideration in connection with the claim on appeal. Although this material has not been reviewed by the RO, the Appellant submitted a waiver of RO jurisdiction in August 2011, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).

In November 2009, the Board denied the Appellant's claim for service connection for the Veteran's cause of death. The Appellant subsequently appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court). The Appellant and VA filed a Joint Motion for Remand with the Court. In a June 2010 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

In August 2010, the Veteran testified before the below-signed Veterans Law Judge at a videoconference hearing. A transcript of that hearing is of record.

During the pendency of her appeal, the Appellant clarified that her December 2005 application for death compensation and accrued benefits specifically included claims of entitlement to service connection for dementia and a somatization disorder and claims of entitlement to a disability rating in excess of 10 percent for schizophrenia and to a special monthly pension. Entitlement to a special monthly pension was granted in an April 2006 rating decision and the RO adjudicated the remaining three (3) claims in a December 2008 rating decision. The Appellant submitted a timely Notice of Disagreement (NOD) with the RO's July 2008 denial and the RO issued a statement of the case in March 2010. The Board denied the claim for service connection for a somatization disorder and the claim for a disability rating in excess of 10 percent for schizophrenia in a September 2010 decision. The Board remanded the issue of entitlement to service connection for cause of death and did not address the matter of entitlement to service connection for dementia because it was inextricably intertwined with the remanded claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in 2005. The immediate cause of death was determined to be dementia, due to vascular disease. The death certificate lists arteriosclerotic heart disease and hypertension as significant conditions contributing to, but not resulting in the underlying cause of, death.

2. At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia and a tender scar residual of shrapnel wounds.

3. Paranoid schizophrenia has not been shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 

4. Dementia and vascular disease did not manifest during service and have not been shown to be causally related to service or proximately due to, or the result of, a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Dementia and vascular disease were not incurred in or aggravated by service, may not be so presumed, and were not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

2. The criteria for service connection for dementia, for accrued benefit purposes, have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009). The notice should include: (1) A statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-353.

A January 2006 letter advised the Appellant what information and evidence was needed to substantiate her claim for service connection for the Veteran's cause of death. A June 2008 letter further satisfied VA's duty to notify provisions under the VCAA and Hupp. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 2008 letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death. This letter also informed the Appellant of what disorders were service connected at the time of the Veteran's death and explained what evidence and information was required to substantiate a claim based on a condition not yet service connected. The 2008 letter further advised the Appellant, in compliance with Dingess/Hartman, 19 Vet. App. 473, as to how VA establishes disability ratings and effective dates for any awards of benefits.

The 2008 letter was sent after the April 2006 rating decision. Although this notice was not timely (see Pelegrini II, 18 Vet App. at 120; see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)), the claim subsequently was readjudicated in July 2008, March 2010, and February 2011 supplemental statements of the case. Due to the subsequent readjudications, the timing error has been cured. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). The Appellant has had the full opportunity to participate in the adjudication of the claims. 

The RO has taken appropriate action to comply with the duty to assist the Appellant by obtaining records of VA and private medical treatment and referring the matter for a VA opinion; the Veteran's service treatment records and service personnel records were already associated with the claims file. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002). In support of her claims, the Appellant has provided lay statements and presented testimony before the undersigned. The duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Appellant.

Further, this case was remanded in September 2010 for the AMC to provide the Veteran's file to a medical examiner for a medical opinion and in April 2011 for the provision of a hearing. A medical opinion was provided in October 2010 and the Appellant was afforded a hearing in July 2011. The Board finds that all actions and development directed in the prior remands has been completed in full. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

The Appellant has asserted that the Veteran's service-connected schizophrenia caused him to overuse alcohol which resulted in dementia, listed on his death certificate as a cause of death.

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id.

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection was in effect for schizophrenia and a tender scar due to shrapnel wound residuals. Schizophrenia had been rated as 10 percent disabling since June 1947. The Veteran's direct causes of death were dementia and vascular disease.

A January 1943 enlistment examination reflects that the Veteran's cardiovascular and nervous systems were described as normal. Service treatment records reveal that the Veteran was admitted for treatment in June 1945 after his friends observed that he was acting abnormally. They reported smoking and drinking sake together and that the Veteran seemed normal at the time, but was incoherent the next day. He was not described as intoxicated at the time of admission and the intake note describes his use of tobacco and alcohol as "moderate." His cardiovascular system was noted to be normal with "good quality" sounds. 

Initial treatment notes reveal that the Veteran believed his friends had given him "ganja" instead of the cigarettes he had requested. He was diagnosed with "psychosis, schizophrenia, hebephrenic type." That diagnosis was confirmed in September 1945 after a period of medical observation. A September 1945 report of physical examination describes his cardiovascular system as without sclerosis, not enlarged, without murmurs, but with low pulse pressure. In October 1945 he was admitted for inpatient treatment of his mental health symptoms and was determined to be incapacitated for purposes of future service. Ward notes reflect that the Veteran reported smoking a pack of cigarettes a day and using "some" alcohol. A January 1946 certificate of disability for discharge states that the Veteran experienced an acute paranoid type schizophrenic reaction from which he had recovered. The reaction was described as manifesting in auditory hallucinations. 

The service treatment records show no complaints of, or treatment for, vascular disease, arteriosclerotic heart disease, or hypertension. All in-service examinations reflect normal cardiovascular results with the exception of a single notation of low pulse. During his lifetime, the Veteran did not contend that he experienced any cardiovascular disability due to his active duty service; the Appellant also has not alleged the existence of any etiological relationship between those conditions and the Veteran's service. There is no evidence of any diagnosis or treatment of any cardiovascular issue until 1992 and the claims file is devoid of any medical evidence that any of those conditions were related to the Veteran's service. The following discussion primarily focuses on the Appellant's contention that the Veteran used alcohol to self-medicate his service-connected schizophrenia and that his overuse of alcohol caused dementia, resulting in his death.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan, 451 F.3d 1331. However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Subsequent to his discharge from service, the Veteran received a VA examination in March 1947. The examination report reflects that the Veteran denied experiencing any hallucinations or delusions since service and stated that his nerves were quite good. The examiner determined that he showed no evidence of any personality disorder or psychotic manifestations. He was diagnosed with a history of schizophrenia and no current psychiatric disorder. The Veteran was afforded another VA examination in October 1949. The examination report reflects that the Veteran was successfully attending college and was engaged to be married. The examiner stated that he showed no psychotic traits and that his post-service nervousness had been controlled. He was diagnosed with a history of schizophrenia and no current psychotic traits.

The Veteran was evaluated by a physician in February 1992 and diagnosed with hypertension and peripheral vascular disease. The treatment note observes that he had a systolic murmur that the Veteran stated had been present since his discharge from the Army. He was advised to take aspirin. In May 1992 he was prescribed Cardizem and in August 1992 his condition is described as stable. Later 1992 and several 1993 treatment notes also describe his physical condition as stable. A March 1994 note observes that the Veteran had experienced two (2) episodes of substernal chest pressure associated with activity.

A March 1994 private treatment note assesses the Veteran with chronic hypertension and plaque in his carotid arteries. The physician noted concern over the possibility of angina. He subsequently underwent a coronary artery bypass graft. In May 1995, he is noted to have tolerated that procedure well, but a cardiac examination revealed a systolic murmur. A June 1995 carotid Doppler scan revealed some plaque in the carotid arteries. An October 1995 note shows no angina, no murmur, and no peripheral edema, but he did have a systolic click and continued hypertension. An August 1996 private note states that the Veteran's arteriosclerotic heart disease was controlled and his vascular disease was stable. The same October 1995 assessment is reflected in a November 1996 treatment note that describes the Veteran as doing well. 

In August 1997 the Veteran was seen by the same private physician for fatigue and weight loss. Subsequent notes show that he decreased his alcohol intake and began to improve. A November 1997 exercise cardiac thallium test was normal. A September 1998 treatment note states that the Veteran "is doing fairly well from a cardiac standpoint." A November 1998 note stated that iron deficient anemia was resolving. In August 1999 the Veteran's private physician stated "with his mental state and slow mental deterioration I think that he is still drinking." In October 1999 he was again described as doing well and being without angina. A November 2000 note reports that he was "fairly well," but the Veteran's private physician also diagnosed alcohol abuse with associated dementia.

An April 2001 VA treatment note states that the Veteran received a coronary artery bypass graft in 1994 after experiencing a myocardial infarction. A questionable diagnosis of vascular dementia appears in the treatment note with a statement that he experienced "mini-strokes" prior to the coronary artery bypass graft. His hypertension was described as under fair control and his history of alcoholism was also noted. His dementia was described as being exacerbated by alcoholism. A July 2001 private treatment note states that the Veteran continued to drink.

A September 2002 VA treatment note observes that the Veteran was still consuming approximately three (3) gallons of wine a week. His dementia was unchanged and his hypertension and coronary artery disease were stable. In April 2003, the Veteran's private physician described him as doing reasonably well, but still drinking about a gallon of wine every other day.

An October 2003 VA treatment note listed the following health issues: history of myocardial infarction; vascular dementia; alcoholism; osteoarthritis; gout; and history of bipolar disorder (repeating the information from the April 2001 note). The Veteran underwent a subsequent VA occupational therapy evaluation in October 2003. The report reflects that the Veteran became irritable and defensive when alcohol-related deficits were discussed. The Appellant informed the occupational therapist that the Veteran had 30 years of alcohol abuse and that memory problems began about 10 years previously. She stated that, aside from one (1) three (3) day period, he had not had any alcoholic beverages for three (3) weeks.

In December 2003 the Veteran was afforded a psychiatric examination. The examiner noted review of the service treatment records and observed that the Veteran was diagnosed with schizophrenia of the paranoid type in 1945 and 1946, but reported that he had not experienced any hallucinations, delusions, or suspiciousness in "some time." The Veteran noted that he received inpatient psychiatric treatment while in service, but did not presently see a psychiatrist or take any psychotropic medications. He reported no mental health treatment for "many years" and did not report any current alcohol abuse. After conducting an interview with, and examination of the Veteran, the examiner noted that he had experienced a past schizophrenic episode, but there was no further history of that disability found upon examination. However, on the basis of the Veteran's current multi-infarct dementia and physical health problems, he was assigned a GAF score of 40.

In February 2004, the Veteran received a private psychiatric examination. The report of that examination also reflects his in-service history of schizophrenia and shows that the Veteran reported that excessive alcohol intake was no longer a problem. The private examiner noted that the Veteran had an in-service schizophrenic episode that "apparently resolved once he was out of the service." The private examiner also noted the Veteran's history of alcohol abuse and a recent depressed mood (attribute to concerns of poor physical health). He was diagnosed with a somatization disorder, based on symptoms that developed "over the past few years," and assigned a GAF of 35.

A March 2004 VA treatment note states that the Veteran was drinking two (2) beers a day. He was advised to stop drinking. His hypertension readings were good and his dementia was described as mild. An April 2004 private treatment note states that he was doing "remarkably well" and assessed him with arteriosclerotic heart disease, hypertension, vascular disease, and chronic iron deficient anemia. An August 2004 report from a well-visit with the private physician states that the Veteran had no neurologic or psyche problems and lists his diagnoses as alcohol abuse, gout, benign prostatic hypertrophy, anemia, unspecified vascular disease, arteriosclerotic heart disease, and hypertension.

In January 2005, the Veteran was seen by his private physician. The resulting report states that he was experiencing deteriorating memory and ataxia as well as continued cardiovascular problems. The Veteran fell and broke his hip in June 2005. He was admitted to the hospital for treatment of the fracture and for acute renal failure. A chest x-ray showed postoperative changes from his prior coronary artery bypass graft as well as cardiomegaly. The treatment note reflects that he received prophylactic thiamine and low dose lorazepam due to chronic ethanol abuse.

In July 2005, the Veteran's private physician submitted a medical statement for consideration of aid and attendance or housebound benefit. In a section titled "complete diagnosis and prognosis," the physician listed vascular disease, arteriosclerotic heart disease, hypertension, and anemia. A July 2005 report by the physician states that the Veteran had no neurologic disability and as to the Veteran's psychiatric condition, stated that he had normal mood and affect and was oriented to time, person, and place.

The Veteran was admitted to the hospital again in August 2005 due to a diagnosis of sepsis. He was noted to have hypertension, cardiovascular disease, cerebrovascular disease, ethanol abuse, chronic iron deficiency with chronic anemia, and benign prostatic hypertrophy. The private physician's admitting note states that the Veteran was developing ethanol use/abuse associated dementia with combined vascular disease. A later August 2005 note by the physician refers to the Veteran's dementia as occurring with "combined vascular and ethanol use/abuse syndrome." The Veteran was also noted to have congestive heart failure, arteriosclerotic heart disease, subendocardial myocardial infarction, and chronic hypertension. Treatment notes show a steady decline in his physical status over the month of September.

The Veteran died in 2005 and his private physician completed the death certificate. The certificate lists dementia as the primary cause of death. Dementia was noted to be due to vascular disease. In the certificate section titled "other significant conditions contributing to death, but not resulting in the underlying cause given in Part I, such as tobacco, alcohol, or drug use," the physician wrote arteriosclerotic heart disease and hypertension.

In May 2006, the Appellant contended that the Veteran experienced stress due to service-connected schizophrenia and due to dementia and that stress contributed to his vascular diagnoses and hastened the onset of, or contributed to, his death.


The claims folders were provided to a VA examiner in October 2010. A December 2010 addendum to that examination clarifies that the claims folders were thoroughly reviewed. The examiner summarized the treatment record and noted that it showed in-service treatment for a psychotic episode, but no further treatment for schizophrenia. The examiner also observed a December 2003 psychiatric examination showing no evidence of schizophrenia and diagnosing multi-infarct dementia. 

Based on his medical experience and his review of the claims file, the examiner opined that the Veteran's excessive drinking could not be attributed to his service-connected schizophrenia. The examiner explained that the treatment record showed that the Veteran had only experienced a schizophreniform disorder for a six (6) month period of time during service and did not have any subsequent diagnoses of schizophrenia. The examiner observed the February 2004 diagnosis of a somatization disorder by a private psychiatrist, but explained that was "an entirely different category of condition" and had a much later onset.

In July 2011, the Veteran's private physician, wrote a medical opinion as to the etiology of the Veteran's excessive drinking. He stated that he had discussed the Veteran's medical history with the Appellant and understood that the Veteran was discharged from the service with a diagnosis of schizophrenia. He stated that the Veteran's sister had informed the Appellant that the Veteran was treated at a hospital for bipolar disease shortly after his discharge from service. The physician noted that the Veteran began a "life-long" problem of drinking when he was in the service. He stated that "in [his] experience it was common in the forties, fifties, sixties, and even seventies for patients with chronic psychiatric disorders to self medicate with alcohol." Based on that experience, the physician opined that "most likely due to lack of effective treatment [of his mental disorder] at that time [the Veteran] began self-medicating with alcohol and subsequently became addicted." The physician concluded that the Veteran's chronic alcohol use had a "significant causative affect" on his dementia.

The Appellant and D.B., a friend of the Veteran, appeared before the below-signed Veterans Law Judge in a videoconference hearing in July 2011. D.B. testified that the Veteran drank alcohol excessively and on regular occasion for as long as he had known him. D.B. was a student at an elementary school where the Veteran taught and a Boy Scout in a troop led by the Veteran. The Appellant also testified that the Veteran had a drinking problem for as long as she knew him.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 
Competent medical evidence linking a disorder to symptoms is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). 

The Appellant does not contend and the record does not suggest that the Veteran experienced vascular disease, arteriosclerotic heart disease, or hypertension as the result of his active duty service. Although the Veteran did inform a private physician in February 1992 that he had a heart murmur since service, there is no evidence that a heart murmur is related to vascular disease, arteriosclerotic heart disease, or hypertension. Further, that statement by the Veteran is contradicted by multiple medical records generated at the time of his service stating that he had no murmurs. 

As to the Appellant's contention that the Veteran's service-connected schizophrenia contributed to his vascular symptoms and hastened his death or that schizophrenia led the Veteran to abuse alcohol causing dementia and resulting in death, the Appellant and D.B. do not hold any current credentials or expertise in the field of medicine. Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert, 21 Vet. App. 456. 

The record does reflect a private physician's opinion that alcohol abuse worsened or caused the Veteran's dementia. That opinion is supported by the physician's private diagnoses made in 2005, his 2011 medical opinion, and an April 2001 VA treatment note stating that the Veteran's alcohol use exacerbated his dementia. However, the same private physician did not list alcohol abuse on the death certificate as a significant condition contributing to death. 

Regardless of any link between alcohol use and dementia, the record does not contain competent, probative evidence that alcohol use was due to any incident of the Veteran's service, to include his service-connected schizophrenia. The facts indicate that while the Veteran did experience schizophrenia, his symptoms lasted several months and then resolved. The record reflects that the Veteran went on to complete an education, hold several jobs, and raise a family without further psychiatric treatment. 

The Board has carefully considered the report of the Veteran's non-VA physician who has opined that the Veteran received inadequate treatment at the time of his schizophrenic episode, continued to experience schizophrenia, and self-medicated for schizophrenia with alcohol. However, this opinion is not probative as it is not supported by factual predicate. 

Firstly, the physician's factual bases are clearly contradicted by multiple medical records, including VA examination reports from 1947 and 1949, showing that the Veteran's schizophrenic episode resolved. They also are contradicted by the private physician's own treatment notes reflecting no mental health diagnoses or diagnosis of only dementia. A private psychiatrist who examined the Veteran in 2004 did not note any current schizophrenic symptoms and noted that he had recovered from the in-service schizophrenic episode. Medical opinions not supported by correct factual bases are not probative. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995);

The Court has held that medical opinions must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The 2010 VA examiner opined that, on the basis of chart review, any alcohol abuse could not be attributed to the Veteran's single episode of schizophrenia during 1945 and 1946. That opinion is based on the medical data within the chart showing no further psychotic symptoms after 1946. 
	
As this opinion is the only medical opinion within the claims file that contains a clear conclusion based on accurate data and supported by a reasoned medical explanation, the Board finds that the most persuasive and competent evidence of record is against a finding that schizophrenia contributed substantially and materially to the Veteran's death. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

While the Veteran's private physician has opined that alcohol abuse was a significant condition that resulted in the underlying cause of death, dementia, he does not present any evidence besides reiteration of a history provided by the Appellant linking schizophrenia to alcohol abuse. The Board is not bound to accept medical opinions that are based on history supplied by a claimant when that history is unsupported by the medical evidence or based upon an inaccurate factual background. Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). The 2011 private opinion cannot be rejected solely because it is based upon a history supplied by the claimant, but the Board has already determined that the Appellant has not provided a credible history of how long the Veteran experienced schizophrenic symptoms or when he began drinking excessively. Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence). The Veteran's private physician had no other apparent basis for concluding that the Veteran had experienced schizophrenic symptoms, or alcoholism, since service. He did not diagnose the Veteran with, or treat him for, schizophrenia during his lifetime and he wrote several treatment notes stating either that the Veteran had no neuropsychiatric problems or only had dementia. 

Multiple treatment records, dating as far back as 1947, reflect that the Veteran's schizophrenia had completely resolved. Although the date of onset of the Veteran's alcohol abuse is not clear from the record, the Appellant herself indicated in 2003 that he did not begin drinking excessively until the 1970s - approximately 30 years after his military service and apparently after an extended period where Appellant was able to function without residual psychiatric symptoms resulting from active military service. 

In sum, the Board finds that the preponderance of the evidence does not reflect that any disability etiologically related to the Veteran's active duty service, "contributed substantially or materially" to his death, or "combined to cause death," or "aided or lent assistance to the production of death." 38 C.F.R. § 3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Service Connection for Dementia - accrued benefits purposes

As the cause of the Veteran's death is dementia and the Board has determined that service connection is not warranted for cause of death, there is no basis for granting the claim for service connection for dementia (for accrued benefits purposes). The claims are denied for the same reasons. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the Appellant's claims and there is no benefit of the doubt that can be resolved in her favor.

ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for dementia, for accrued benefit purposes, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


